DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 3 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dinu (US Publication 2016/0266673) in view of Yang (US Publication 2010/0117986).
Regarding independent claim 1, Dinu teaches a touch device, comprising: 
a touch screen, (Dinu, touch panel, 108);
comprising: a plurality of touch electrodes, (Touch electrodes, 110);
and a drive chip, bound and connected with the touch screen; wherein: (Touch screen controller, 106);
In [0027-0028], Dinu teaches of using a multiplexor to control an operation of selectively grounding a group of electrodes relating to a palm location, effectively “blacking-out” those electrodes during a stylus operation.  Although Dinu teaches a selective actuation operation for the electrodes relating to a palm touch, Dinu does not explicitly disclose using:
and a plurality of switch circuits corresponding to the plurality of touch electrodes respectively;  the touch electrodes are coupled to the drive chip through the corresponding switch circuits; 
However, in the same field of endeavor, Yang illustrates in Fig. 4A of touch electrodes connected to switches using a multiplexor, 10, and connecting to a drive chip via the switches.  The switching controlling connecting the electrodes to a connection node P or ground.  Connection node P is a node between the controller (drive chip) and switches.  See Figs. 1 and 2, [0008].
Dinu teaches a base process/product of a touch device comprising a MUX which selective actuates specific touch electrodes to ground instead of being routed to a drive chip,  which the claimed invention can be seen as an improvement in that the touch device ignores palm touches during a stylus detection operation.  Yang  teaches a known technique of using a MUX for selectively connecting electrodes between ground and a drive chip that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
the drive chip is configured to: 
determine that the touch screen is contacted by an interference object and determine an interference area, according to capacitance values of the touch electrodes during a time period when a stylus is interacting with the touch screen, and disconnect touch electrodes in the interference area from the drive chip through corresponding switch circuits (Dinu teaches in [0028] of detecting an area of a stylus and palm touch on the touch device and routing the electrodes in the area of the palm touch to ground, effectively disconnecting them from the drive chip for sensing).
 Regarding dependent claim 2, Dinu, as modified by Yang, discloses the touch device of claim 1, wherein the plurality of switch circuits each comprises: 
at least two first switch transistors; wherein: an input terminal of each of the at least two first switch transistors is coupled to the drive chip; and an output terminal of each of the at least two first switch transistors is coupled to a respective one of the touch electrodes (See Figs, 4A/4B of Yang illustrates at least two first transistors in the 
Regarding dependent claim 7, Dinu, as modified by Yang, discloses a touch system comprising: the touch device of claim 1, and a stylus matching with the touch device (Dinu discloses of two communication between a stylus and a touch screen device ([0002]) and therefore, teaches a matching between the stylus and touch device).
Regarding dependent claim 8, Dinu, as modified by Yang, discloses a control method of the touch system of claim 7, wherein the control method comprises:
determining, by the drive chip, that the touch screen is contacted by an interference object and determining an interference area, according to capacitance values of the touch electrodes during a time period when the stylus is interacting with the touch screen; and disconnecting, by the drive chip, touch electrodes in the interference area from the drive chip through corresponding switch circuits  (Dinu teaches in [0028] of detecting an area of a stylus and palm touch on the touch device and routing the electrodes in the area of the palm touch to ground, effectively disconnecting them from the drive chip for sensing).
Regarding dependent claim 9, Dinu, as modified by Yang, discloses the control method of claim 8, wherein:
the plurality of switch circuits each comprises at least two first switch transistors; and  (See Figs, 4A/4B of Yang illustrates at least two first transistors in the switches comprising the above claimed connections to electrodes, Xn.  See specifically, Fig. 4B).
said disconnecting, by the drive chip, touch electrodes in the interference area from the drive chip through corresponding switch circuits, comprises: controlling, by the drive chip, first switch transistors corresponding to the touch electrodes in the interference area to be turned off (Combining the operation of Dinu, who provides connecting the electrodes to ground and the transistors illustrated in Fig. 4A of Yang, provides the above 
Regarding dependent claim 10, Dinu, as modified by Yang, discloses the control method of claim 8, wherein the plurality of switch circuits each comprises at least two first switch transistors and a second switch transistor (Yang, Fig. 4A); and said disconnecting, by the drive chip, touch electrodes in the interference area from the drive chip through corresponding switch circuits, comprises:
when all touch electrodes corresponding to a switch circuit are in the interference area, controlling, by the drive chip, the second switch transistor in the switch circuit to be turned off; 
and/or
when a part of touch electrodes corresponding to a switch circuit are in the interference area, controlling, by the drive chip, the second switch transistor in the switch circuit to be turned on, and controlling first switch transistors corresponding to the touch electrodes in the interference area to be turned off ((Combining the operation of Dinu, who provides connecting the electrodes to ground and the transistors illustrated in Fig. 4A of Yang, provides the above operation (via controller, [0009], Yang), in the combination of Dinu and Yang, as specific transistors are turned to connect the electrode to the drive chip or ground via signals SWn and SWXn (Fig. 4A, Yang)).
Regarding dependent claim 11, Dinu, as modified by Yang, discloses the control method of claim 8, further comprising:
sending, by the drive chip, a handshake signal to the plurality of touch electrodes; feeding back, by the stylus, an excitation signal to the plurality of touch electrodes after receiving the handshake signal; determining, by the drive chip, a contact position of the stylus and the touch screen according to the excitation signal received by the plurality of touch electrodes; and obtaining a sliding trajectory of the stylus  (Dinu teaches in [0024-0025, 0028] a stylus in a receive mode receiving a signal from the touch screen controller (drive chip) via the electrodes on the touch panel and the stylus switching to a transmission mode for sending a modulated data signal that is detected by the drive chip for determining a touch (sliding trajectory) of the stylus).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dinu (US Publication 2016/0266673) in view of Yang (US Publication 2010/0117986) and in further view of Han (US Publication 2012/0182259).
Regarding dependent claim 4, Dinu, as modified by Yang, discloses the touch device according to claim 1, wherein the drive chip comprises:
The combination of Dinu and Yang does not explicitly disclose:
a plurality of processors; wherein: the processors are configured to convert analog signals into digital signals; 
However, in the field of capacitive touch devices, Han disclose in [0061] and illustrates in Fig. 3 of having a plurality of processors used for analog to digital conversion and located in a drive chip, 340 and the processors electrically coupled to an electrode selector.
The combination of Dinu and Yang disclose a base process/product of a capacitive touch device having a switches connected between electrodes of a touch panel and a drive chip which the claimed invention can be seen as an improvement in that the touch device ignores palm touches during a stylus detection operation.  Han teaches a known technique of having a plurality of processors for converting analog to digital signals in a drive chip that is comparable to the base process/product.
Han’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product in the combination of Dinu and Yang and the results would have been predictable and resulted in a plurality of processors; wherein: the 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and the processors are coupled to the plurality of switch circuits (The combination of Dinu, Yang and Han provides the processors coupled to the plurality of switch units as the combination provides the switch units between the electrodes and the drive chip).
Regarding dependent claim 5, Dinu, as modified by Yang and Han, discloses the touch device of claim 4, wherein:
the processors are coupled to the plurality of switch circuits respectively in one-to-one correspondence (Yang illustrates a one-to-one correspondence between electrode and switches in Fig. 4 and Han illustrates the processors coupled to the electrodes in a one-to-one correspondence.  Therefore, the combination provides the processors are coupled to the plurality of switch circuits respectively in one-to-one correspondence).
Regarding dependent claim 6, Dinu, as modified by Yang and Han, discloses the touch device of claim 4, wherein:
one of the switch circuits is coupled to at least two of the processors (Han also illustrates in Fig. 3 of the processors electrically coupled to an electrode selector (switch circuit), thereby indicating it is well-within the capability of one of ordinary skill to have switch circuits connected in a one-to-one correspondence and in another set of electrodes, and a switch circuit 
Claims 14-16 have similar limitations to claims 4-6 and are rejected in the same manner in view of their dependency on claim 2.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dinu (US Publication 2016/0266673) in view of Yang (US Publication 2010/0117986) and in further view of Lin (US Patent 10,739,909).
Regarding dependent claim 12, Dinu, as modified by Yang, discloses the control method of claim 11, wherein said sending, by the drive chip, a handshake signal to the plurality of touch electrodes,  but do not explicitly disclose, comprises:
sending, by the drive chip, the handshake signal to the touch electrodes frame by frame.
However, in the field of touch devices using styli, Lin discloses starting in Col 2, line 38 of a communication operation (handshake operation)  between a drive chip (TDDI driver) and the stylus via the touch screen which happens every frame. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the control method in the combination of Dinu and Yang, which comprises a communication between a stylus and drive chip via the touch electrodes of the touch panel; to include the operation performing each frame, as disclosed by Lin to overcome burn-in problems (Col 1, line 8).
Regarding dependent claim 13, Dinu, as modified by Yang and Lin, discloses the control method of claim 12, wherein said feeding back, by the stylus, an excitation signal to the plurality of touch electrodes after receiving the handshake signal, comprises:
feeding back, by the stylus, the excitation signal to the plurality of touch electrodes in at least two consecutive frames after receiving the handshake signal; wherein the stylus feeds back the excitation signal once per frame. (Lin illustrates and uplink and downlink communication happening every frame in Fig. 3B).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent 11,231,815 to Munemoto discloses the ability to determine intentional touches versus unintentional touches (Col 9, lines 5-27), but does not disclose the structure of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.